          Case 1:19-cv-02948-TJK Document 11 Filed 12/02/19 Page 1 of 4



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


  AMERICANS FOR PROSPERITY,

                   Plaintiff,

          v.
                                                             Civ. A. No. 19-2948 (TJK)
  EXPORT-IMPORT BANK OF THE UNITED
  STATES and U.S. DEPARTMENT OF THE
  TREASURY,

                   Defendants.


                     JOINT PROPOSED SCHEDULE FOR DISCLOSURE

       Pursuant to the Court’s Minute Order dated November 4, 2019, the parties, by and

through their undersigned counsel, respectfully submit the following joint proposed schedule for

disclosure in this Freedom of Information Act (“FOIA”) matter.

                                           Background

       Plaintiff Americans for Prosperity initiated this action on October 1, 2019, against

Defendants Export-Import Bank of the United States (“Ex-Im”) and U.S. Department of

Treasury (“Treasury”) to compel Defendants to produce records responsive to two separate

FOIA requests that Plaintiff submitted to Ex-Im and Treasury, respectively, on July 24, 2019.

See Compl. ¶¶ 10, 20. Plaintiff’s FOIA requests to Ex-Im and Treasury sought three categories

of records:

              1. All internal communications regarding EXIM’s actions to “reduce government
                 subsidized export financing” and Treasury’s actions to assist EXIM to “reduce
                 government subsidized export financing.”

              2. All external communications regarding EXIM’s actions to “reduce government
                 subsidized export financing” and Treasury’s actions to assist EXIM to “reduce
                 government subsidized export financing.”
          Case 1:19-cv-02948-TJK Document 11 Filed 12/02/19 Page 2 of 4



           3. All records (memoranda, policy documents) regarding EXIM’s actions to “reduce
              government subsidized export financing” and Treasury’s actions to assist EXIM
              to “reduce government subsidized export financing.”

Defendants answered the Complaint on November 1, 2019.

                            Joint Proposed Schedule for Disclosure

       The parties held a teleconference on December 2, 2019, to discuss possible search

parameters for Plaintiff’s requests. The parties agreed that Defendants will compile a list of

offices and custodians within Ex-Im and Treasury they deem most likely to have responsive

material and any other proposed search parameters and convey that information to Plaintiff by

email within the next few weeks. The parties further agreed that Plaintiff would convey to

Defendant by email a summary of the items that the parties discussed by phone, including

counsel’s summary of the categories of information and documents sought by Plaintiff’s

requests. Plaintiff’s summary, in this respect, will not serve to narrow the intended scope of its

requests, but will be used to facilitate the parties’ ongoing discussions concerning Defendants’

search efforts and processing of potentially responsive records.

       The parties further agreed that the parties will schedule another meet and confer by phone

during the week of January 13, 2020. Accordingly, the parties request that the Court direct the

parties to file another joint status report on or before January 24, 2020, with an update on the

parties’ discussions on search parameters and a proposed schedule for further proceedings.




                                                  2
         Case 1:19-cv-02948-TJK Document 11 Filed 12/02/19 Page 3 of 4



Dated: December 2, 2019                 Respectfully submitted,

  /s/ Ryan P. Mulvey                       JESSIE K. LIU
 Ryan P. Mulvey                            D.C. Bar 472845
 D.C. Bar No. 1024362                      United States Attorney
 R. James Valvo, III
 D.C. Bar No. 1017390                      DANIEL F. VAN HORN
                                           D.C. Bar 924092
 CAUSE OF ACTION INSTITUTE                 Chief, Civil Division
 1310 N. Courthouse Road, Ste. 700
 Arlington, VA 22201                       By: /s/ Daniel P. Schaefer
 Telephone: (571) 482-4182                 DANIEL P. SCHAEFER
 ryan.mulvey@causeofaction.org             D.C. Bar 996871
 james.valvo@causeofaction.org             Assistant United States Attorney
                                           555 4th Street, N.W.
 Counsel for Plaintiff                     Washington, D.C. 20530
 Americans for Prosperity                  Tel: (202) 252-2531
                                           E-mail: Daniel.Schaefer@usdoj.gov

                                           Counsel for Defendant




                                       3
          Case 1:19-cv-02948-TJK Document 11 Filed 12/02/19 Page 4 of 4



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


  AMERICANS FOR PROSPERITY,

                  Plaintiff,

          v.
                                                                 Civ. A. No. 19-2948 (TJK)
  EXPORT-IMPORT BANK OF THE UNITED
  STATES and U.S. DEPARTMENT OF THE
  TREASURY,

                  Defendants.


                                        PROPOSED ORDER

        In light of the parties’ joint status report, it is hereby ORDERED that the parties shall

file a further joint status report discussing, inter alia, the status of the parties’ discussions on

search parameters and a proposed schedule for any processing and further proceedings, on or

before January 24, 2020.




Date                                                    United States District Judge
